t c memo united_states tax_court wilmington partners l p wilmington management corp tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date roger j jones kim marie k boylan andrew r roberson and sarah s sandusky for petitioner daniel a rosen for respondent memorandum opinion kroupa judge this case is a partnership-level proceeding subject_to the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 the partnership at issue is wilmington partners l p wilmington the years at issue are two short taxable years that wilmington reported for respectively and respondent issued wilmington a notice of final_partnership_administrative_adjustment fpaa for the subject years the fpaa determined that the basis of a note reset note that wilmington received as a contribution in was zero rather than dollar_figure million as wilmington reported for each subject year the fpaa determined no other adjustment for the fpaa determined other adjustments for the court previously decided in an unpublished order that respondent may not assess as to any income_tax related to wilmington because the applicable limitations_period had expired the court stated that bakersfield energy partners lp v commissioner 128_tc_203 affd 568_f3d_767 9th cir controlled our decision and the court rejected the commissioner’s invitation to overrule bakersfield petitioner now moves to dismiss this case for lack of jurisdiction petitioner argues that the basis_adjustment cannot be made in either year because respondent has not issued wilmington an fpaa for ie the year in which the reset note was contributed to wilmington petitioner concludes that the fpaa is invalid and the court lacks jurisdiction because all 1the relevant portions of the fpaa are contained in an appendix adjustments in the fpaa stem from the basis_adjustment petitioner argues alternatively that the court lacks jurisdiction over because the fpaa does not adjust any partnership_item that subtitle a required wilmington to take into account for we disagree we hold that the fpaa is valid and that we have jurisdiction over each year we shall deny petitioner’s motion to dismiss i preface background we derive the facts set forth in this background section from the pleadings and from the parties’ motion papers we treat the facts as true solely for purposes of deciding petitioner’s motion not as findings_of_fact for this case cf samueli v commissioner t c date slip op pincite 106_tc_441 n affd without published opinion 139_f3d_907 9th cir ii transactions wilmington was formed as a limited_partnership in as part of a financing_transaction that created an influx of capital for bausch and lomb inc wilmington’s partners included b l 2subtitle and section references are to the internal_revenue_code unless otherwise indicated international holdings corp blihc among various related and unrelated partners blihc contributed the reset note to wilmington in and wilmington treated the reset note as an asset with a basis and fair_market_value of dollar_figure million wilmington’s basis in the reset note was not affected by any event that occurred after its contribution to wilmington until the start of iii audit respondent audited wilmington’s taxable_year the audit closed seven years later with respondent’s issuance of a no adjustments letter the letter stated that respondent was making no adjustments to wilmington’s taxable_year and would not issue wilmington an fpaa for that year respondent has not issued an fpaa to wilmington for iv transactions wilmington treated certain restructuring transactions occurring on date as a partnership_termination under sec_708 wilmington accordingly reported that it had two short taxable years during the first short taxable_year ended date the second short taxable_year ended date wilmington filed a separate federal partnership return partnership return for each short taxable_year the june restructuring transactions included one partner in wilmington bobcat partners l p selling its partnership_interest and ceasing to be a partner in addition wilmington transferred the assets of an operating business to blihc to retire a portion of blihc’s partnership_interest in wilmington wilmington reported the reset note had a dollar_figure million value as of the beginning and the end of blihc sold a portion of its remaining partnership_interest in wilmington in wilmington exchanged the reset note for two replacement notes with a collective dollar_figure million face_amount wilmington transferred one replacement note and cash to charles river partners l p in complete_liquidation of its interest in wilmington and wilmington made a sec_754 election as to the transaction later in wilmington sold one of its active businesses and allocated portions of the sales_price to goodwill and to other intangibles wilmington reported the reset note had a dollar_figure million value as of the beginning of wilmington also reported the values of the replacement notes as of the applicable dates v fpaa the fpaa determined that the value of the reset note was zero for each year and adjusted the reset note’s basis accordingly the fpaa made no other adjustment for the fpaa made three other adjustments for the adjustments reflected respondent’s determination that wilmington had lower than reported bases in certain property subject_to wilmington’s sec_754 election that wilmington sold during respondent in the fpaa also determined accuracy-related_penalties under sec_6662 vi wilmington’s petition to the court wilmington’s petition to the court challenged each of respondent’s adjustments in the fpaa including the accuracy-related_penalties wilmington’s mailing address and principal_place_of_business were in rochester new york when it filed the petition i overview discussion petitioner moves to dismiss this case for lack of jurisdiction petitioner makes two arguments the second of which relates solely to as an alternative to the first argument we discuss each argument in turn we first discuss however the general rules of this court’s jurisdiction over a tefra proceeding ii jurisdiction of the court we begin our analysis with a discussion of the court’s jurisdiction over a tefra proceeding the court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent provided by congress see sec_7442 114_tc_519 the court’s jurisdiction includes the right to decide whether the court has jurisdiction over the subject matter of a case see 108_tc_1 69_tc_999 the court’s jurisdiction is fundamental and may be challenged at any time see 127_tc_109 sec_6226 sets the scope of the court’s jurisdiction in a tefra partnership-level proceeding the court has authority to determine all partnership items for a partnership taxable_year to which the fpaa relates the proper allocation of partnership items among the partnership’s partners and the application of any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item see id a partnership_item includes any item_of_income gain loss deduction or credit that subtitle a requires the partnership to take into account for the taxable_year to the extent that regulations provide that the item is more appropriately determined at the partnership level than at the partner level see sec_6231 see also sec_301_6231_a_3_-1 proced admin regs the court’s jurisdiction over a tefra partnership-level 3a partnership’s basis in contributed_property including any necessary preliminary determination is an example of a partnership_item that must be addressed at the partnership level see 129_tc_30 see also sec_301_6231_a_3_-1 c iv proced admin regs proceeding is invoked upon the commissioner’s issuance of a valid fpaa and the proper filing of a petition_for_readjustment of partnership items for the year or years to which the fpaa pertains see 123_tc_64 an fpaa need not contain a partnership_item adjustment to be valid see id see also 97_tc_278 iii petitioner’s primary argument petitioner argues that the court lacks jurisdiction as to both years because respondent had to but did not adjust wilmington’s initial basis in the reset note in an fpaa for petitioner asserts that wilmington’s initial basis in the reset note is a partnership_item only for and that the fpaa does not allow the court to consider events outside the subject years to adjust items for the subject years petitioner contends that events occurring in a year here may be considered only if an fpaa is issued for that year petitioner also contends that a partnership_item is deemed to be reported correctly for all years if it is not timely adjusted in an fpaa related to the year in which the item is reported we conclude that the court’s jurisdiction over the subject years does not rest on whether respondent issued an fpaa for the fpaa reflects respondent’s determination that wilmington incorrectly reported its basis in the reset note on its partnership returns for and the fpaa adjusts wilmington’s reported basis for each year the fpaa does not purport to adjust wilmington’s partnership return for we read nothing in tefra that prohibits us from considering events in a nondocketed or closed_year here to make proper adjustments for a docketed year here or the fpaa reflects respondent’s determination that the facts and circumstances underlying the reset note’s contribution to wilmington in establish that the initial basis of the reset note was zero and that the basis remained at zero throughout each subject year the court must decide the correctness of that determination given the parties’ dispute of it we do not read the tefra provisions narrowly to preclude the court from considering the events in to decide the dispute for the subject years nor do we read the tefra provisions to provide that the initial basis of the reset note was a partnership_item only at the time of the note’s contribution the initial basis of the reset note while it may have been a partnership_item in was a partnership_item in each subject year petitioner focuses on a statement in the fpaa that the reset note had a basis of zero at the time of its contribution emphasis added and concludes this means that respondent adjusted wilmington’s basis in the reset note for we read the language in the fpaa differently the fpaa did not adjust the basis of the reset note for the fpaa considered the events in to make an adjustment for the subject years respondent was not required to adjust wilmington’s basis in the reset note in an fpaa that relates to the parties have not identified nor are we aware of anything that happened in that would have caused respondent to adjust the reset note’s initial basis in an fpaa that could lead to an assessment of any_tax for a reporting of basis may typically lead to an adjustment only when something else happens that implicates that basis here for example that something else occurred during the subject years petitioner asserts that section a authorizes the court to look to nondocketed or closed years to make adjustments in a docketed year petitioner concludes that the 4the parties discuss respondent’s right to issue an fpaa for at any time and his preclusion from assessing tax for after the limitations_period see 128_tc_192 114_tc_533 we do not understand that right to mean that respondent must issue an fpaa for as a prerequisite to our consideration of relevant events occurring in such is especially so given our conclusion that nothing happened in that would have caused respondent to adjust the reset note’s initial basis in an fpaa that could lead to an assessment of any_tax for inclusion of such a provision in section a but not in sec_6226 means that congress intentionally declined to include a similar provision in the latter section we disagree a tax_matters_partner is allowed to file a request for an administrative adjustment aar on behalf of a partnership and the commissioner may or may not allow that request see sec_6227 c d see also sec_6231 providing rules on who is a tax_matters_partner the tax_matters_partner is entitled to petition this court the appropriate u s district_court or the u s court of federal claims to adjust the partnership items related to the aar if the commissioner does not allow the aar in full see sec a section a empowers the court in which the petition is filed to decide the requested partnership items that were not allowed by the commissioner section a also empowers that court to decide any additional items that the commissioner asserts offset the items requested by the tax_matters_partner we read nothing in section a that provides more specifically than sec_6226 that the referenced court may or may not consider adjustments in a nondocketed or closed_year to make an adjustment in a docketed year nor do we draw such an inference from our comparison of section a to sec_6226 we are not unmindful of sec_6214 that section provides that the court in an income or gift_tax deficiency case shall consider facts occurring in a nondocketed year insofar as necessary to determine the amount of the deficiency for a docketed year tefra includes no corresponding provision the u s court of federal claims in 84_fedclaims_369 considered whether the absence of such a corresponding provision in tefra meant that congress intended that a court in a tefra partnership-level proceeding not consider facts from nondocketed or closed years there events in established the tax basis of stock the taxpayers sold in through the government argued that the taxpayers artificially inflated the tax basis of the stock through the events the taxpayers argued that the commissioner was time-barred from recalculating or considering partnership items reported on the partnership returns in assessing tax for through the court disagreed the court noted that a basis_adjustment alone cannot trigger an assessment of tax for the year of the adjustment the court noted further that the law was well settled that courts in a nonpartnership proceeding may adjust items including basis in a nondocketed or closed_year to assess tax in a docketed year the court held that the settled law applied just as strongly in a tefra proceeding we agree accord 128_tc_186 nothing in tefra or in its legislative_history precludes us in tefra proceedings from considering events in a nondocketed or closed_year to make proper adjustments in a docketed year nor do we read 94_tc_853 and its progeny to establish that a partnership_item as reported on a partnership return is deemed to be correctly reported for all years if the item is not adjusted within the limitations_period for that return such an unchallenged item may be deemed binding for the year of reporting because the applicable limitations_period has expired as to the return we recently noted as much in meruelo v commissioner t c n slip op pincite citing roberts v commissioner supra pincite it does not naturally follow however that the item is deemed correct or binding for all years we conclude that respondent’s issuance of an fpaa for wilmington’s taxable_year is not a prerequisite for adjusting wilmington’s basis in the reset note to assess tax for each subject year events in that nondocketed or closed_year may be considered to make proper adjustments in the docketed years thus the fpaa is valid despite petitioner’s primary argument 5in the absence of a valid fpaa for however no partnership_item may be adjusted to assess tax for that year see 87_tc_783 6two other matters deserve mention the first matter concerns whether respondent’s issuance of the no adjustments continued iv petitioner’s alternative argument we turn to petitioner’s alternative argument petitioner argues that the court lacks jurisdiction over because the fpaa did not adjust a partnership_item that wilmington was required by subtitle a to take into account for that taxable_year petitioner asserts that respondent made no adjustment to wilmington’s income gain loss or credit for petitioner asserts that wilmington was not required to take the reset note’s basis into account for we conclude that the court’s jurisdiction over does not rest on whether the fpaa includes a partnership_item adjustment we previously held as much in 123_tc_64 there a partner brought a tefra partnership-level proceeding to challenge continued letter for precludes respondent from determining in the fpaa that wilmington’s basis in the reset note was different from that reported for the second matter concerns whether respondent is precluded from advancing certain arguments that are inconsistent with respondent’s litigating position in other cases we discuss neither matter in detail because the matters do not relate to our jurisdiction over the years they are instead affirmative defenses to respondent’s adjustments for those years see 93_tc_562 see also 127_tc_75 holding that the court had jurisdiction over the year in question but that the limitations_period precluded the commissioner from assessing any_tax as to that year 7petitioner apparently agrees with this conclusion petitioner’s moving papers state specifically that judicial review may be sought of an fpaa that proposes no adjustment an fpaa for that contained no changes to the partnership’s return for that year the court noted that the fpaa determined that the partnership return for was correct as filed the court held that we had jurisdiction because the commissioner issued the fpaa and the partner filed a timely petition to readjust partnership items for the court stressed that the court had jurisdiction even though the fpaa contained no adjustment by the commissioner id pincite we conclude likewise that the court has jurisdiction over and we hold that the fpaa is valid despite petitioner’s alternative argument 8we would still have jurisdiction over even if the fpaa had to include a partnership_item adjustment the reset note’s basis in was such an adjustment in that wilmington had to account for its basis in the note for purposes of its books_and_records or for purposes of furnishing information to a partner as the court explained in bausch lomb inc v commissioner tcmemo_2009_112 a partner-level proceeding with the same setting as here partnership items are defined to include a partner’s basis in contributed_property when a partnership must account for the partnership’s basis in the contributed_property for purposes of its books_and_records or for purposes of furnishing information to a partner sec_301_6231_a_3_-1 proced admin regs see also nussdorf v commissioner t c pincite accordingly the necessary facts are available only at the partnership level to determine whether the partnership was required to make a determination with respect to blihc’s basis in the reset note for these purposes fn ref omitted v conclusions the fpaa is valid and the court has jurisdiction over each subject year any assessment as to is time-barred as set forth in our unpublished order we await direction from the parties regarding how to proceed as to we have considered all arguments made and we have rejected those arguments as without merit to the extent not discussed above accordingly to reflect the foregoing an appropriate order will be issued appendix exhibit a - explanation of items wilmington partners l p ein final_partnership_administrative_adjustment letter tax years ending date date a b basis in reset note contributed by b l international holdings corp it is determined that the note contributed by bausch lomb international holdings corporation to wilmington partners l p on or about date in the amount of dollar_figure had a basis of zero at the time of its contribution further it has not been established that the distribution of this note from bausch lomb international inc to bausch lomb international holdings corporation had economic_substance and was accomplished for reasons other than the creation of tax benefits further it has not been established that the note was evidence of an actual corporate distribution under sec_301 accordingly the note contributed by bausch lomb international holdings corporation has no basis for the tax years ended date and date sec_734 adjustment for the taxable_year ended date it is determined that wilmington partners l p has failed to establish the character or adjusted bases of the assets distributed by them sic to charles river partners l p wilmington partners l p has likewise failed to establish that there was any increase to the basis of any partnership property pursuant to sec_754 and sec_734 furthermore it has been determined that there was a decrease to the basis of certain partnership property pursuant to sec_754 and sec_734 it is consequently determined that wilmington partners l p has not established a basis in certain partnership property in an amount greater than dollar_figurezero dollar_figure it is determined that the basis of charles river division assets was dollar_figurezero dollar_figure for purposes of determining gain_or_loss from the sale of such assets accordingly the ordinary_income from the sale of charles river division assets reported by wilmington partners l p for the taxable_year ended date is increased by dollar_figure it is determined that the basis of patents intangibles was dollar_figurezero dollar_figure for purposes of determining gain_or_loss from the sale of such assets accordingly the ordinary_income from the sale of patents intangibles reported by wilmington partners l p for the taxable_year ended date is increased by dollar_figure it is determined that the basis of the goodwill in cr division of wplp is dollar_figurezero dollar_figure for purposes of determining gain_or_loss from the sale of such asset accordingly the long-term_capital_gain from the sale of the goodwill in cr division of wplp reported by wilmington partners l p for the taxable_year ended date is increased by dollar_figure c penalties apply to all adjustments it is determined that a percent penalty shall be imposed on the portion of any underpayment attributable to the gross_valuation_misstatement as provided by sec_6662 sec_6662 sec_6662 and sec_6662 there has not been a showing by the partnership or any of its partners that there was reasonable_cause for any of the resulting underpayments that the partnership or any of its partners acted in good_faith or that any other exceptions to the penalty apply alternatively it is determined that a penalty applies pursuant to sec_6662 to all of the partnership adjustments on the following grounds negligence or disregard of the rules and regulations substantial_understatement_of_income_tax and substantial_valuation_misstatement there has not been a showing by the partnership or any of its partners that there was reasonable_cause for any of the resulting underpayments that the partnership or any of its partners acted in good_faith or that any other exceptions to the penalty apply
